DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species II, Figure 6B, and including claims 1-15 in the reply filed on 10/21/2022 is acknowledged. Claims 16-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 10, the claim depends on itself as written. The proper dependency of claim 10 is not clear. 
The claim refers to the ‘lower contact hole’ established in claim 9. For purposes of examination, the claim has been interpreted as dependent on claim 9.
In reference to claim 11, the claim depends on claim 10, however the limitations of claim 11 contradict with those of claim 10. Claim 10 requires the contact area of the first electrode and the lower contact hole of the connection electrode overlap with each other while claim 11 requires them not to overlap, rendering claim 11 unclear.
For purposes of examination, claim 11, has been interpreted as alternative to claim 10 and as dependent on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kato (US 2019/0393285).
In reference to claim 1, Kato (US 2019/0393285), hereafter “Kato,” discloses an organic light emitting display apparatus, with reference to Figure 16, comprising:
an insulating film 201 disposed on a substrate, paragraph 99; 
a first electrode 203 disposed on the insulating film, paragraph 104; 
an organic light emitting layer 205 disposed on the first electrode; and 
a second electrode 207 disposed on the organic light emitting layer, paragraph 103,
 wherein the first electrode is provided with a contact area that covers a contact hole 217 passing through the insulating film, and a protrusion vertically protruded from an upper surface of the first electrode on a boundary surface of the contact hole (a convex shape corresponding to the protruding shape by the via 217 is formed in the first electrode 203), paragraph 106.
In reference to claim 4, Kato discloses the first electrode includes a reflective electrode layer disposed on the insulating film and a transparent electrode layer disposed on the reflective electrode layer, paragraphs 68 and 97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0393285) in view of Ozawa (US 2001/0015626).
In reference to claim 2, Kato does not disclose a fence film disposed to cover the contact area and an edge area of the first electrode.
Ozawa (US 2001/0015626) discloses a display device including teaching a fence film, ‘bank’ in Figure 6(A), disposed to cover the contact area and an edge area of the first electrode 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a fence film to be disposed to cover the contact area and an edge area of the first electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one fence and contact location for another.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0393285) in view of Im et al. (US 2007/0257253).
In reference to claim 5, Kato does not disclose the reflective electrode layer has a thickness thicker than a thickness of the transparent electrode layer.
Im et al. (US 2007/0257253) discloses a display device including teaching the reflective electrode layer 380a in Figure 4, has a thickness thicker than a thickness of the transparent electrode layer 380b, paragraphs 45 and 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reflective electrode layer to have a thickness thicker than a thickness of the transparent electrode layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0393285) in view of Yamazaki et al. (US 2002/0104995).
In reference to claim 7, Kato is silent regarding a transistor disposed on the substrate and a planarization film disposed on the transistor.
Yamazaki et al. (US 2002/0104995), hereafter “Yamazaki,” discloses a display device including teaching a transistor, 102 in Figure 2, disposed on the substrate and a planarization film 117 disposed on the transistor, paragraph 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a transistor to be disposed on the substrate and a planarization film disposed on the transistor. To do so would have merely been to combine prior art elements according to known methods to yield predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). MPEP 2143 I. A. In this case, Yamazaki discloses details of that which Kato only generally discloses, paragraphs 55, 56, and 97 of Kato.
In reference to claim 8, Yamazaki discloses a connection electrode, 119 disposed between the planarization film 117 and the insulating film 120 and connected with the contact area of the first electrode 122 through the contact hole of the insulating film, paragraphs 59-62.
In reference to claim 9, Yamazaki discloses the connection electrode 119 is electrically connected with the transistor through a lower contact hole passing through the planarization film 117, and the connection electrode is electrically connected with the first electrode through the contact area that covers the contact hole passing through the insulating film, Figure 2 and paragraphs 59-62.

    PNG
    media_image1.png
    310
    717
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower contact hole)][AltContent: textbox (contact hole of the insulating film)]In reference to claim 10, Yamazaki discloses the contact area of the first electrode and the lower contact hole of the connection electrode overlap with each other, Figure 2, reproduced and annotated below.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0393285) in view of Lee et al. (US 2005/0057460).
In reference to claim 7, Kato is silent regarding a transistor disposed on the substrate and a planarization film disposed on the transistor.
Lee et al. (US 2005/0057460), hereafter “Lee,” discloses a display device including teaching a transistor, 250 in Figure 2, disposed on the substrate and a planarization film 255 disposed on the transistor, paragraphs 37 and 38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a transistor to be disposed on the substrate and a planarization film disposed on the transistor. To do so would have merely been to combine prior art elements according to known methods to yield predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). MPEP 2143 I. A. In this case, Lee discloses details of that which Kato only generally discloses, paragraphs 55, 56, and 97 of Kato.
In reference to claim 8, Lee discloses a connection electrode, 256b disposed between the planarization film 255 and the insulating film 257 and connected with the contact area of the first electrode 263 through the contact hole of the insulating film, paragraphs 42 and 43.
In reference to claim 9, Lee discloses the connection electrode 256b is electrically connected with the transistor through a lower contact hole passing through the planarization film 255, and the connection electrode is electrically connected with the first electrode through the contact area that covers the contact hole passing through the insulating film, Figure 2B and paragraphs 38, 39, 42 and 43.

    PNG
    media_image3.png
    428
    739
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower contact hole)][AltContent: textbox (contact hole of the insulating film)]In reference to claim 11, Lee discloses the contact area of the first electrode and the lower contact hole of the connection electrode do not overlap with each other, Figure 2B, reproduced and annotated below.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0393285) in view of Sonoda et al. (US 2019/0006618).
In reference to claim 12, Kato does not disclose the substrate further includes a plurality of subpixels having an emission area and a non-emission area surrounding the emission area, and a trench disposed in the non-emission area between the subpixels adjacent to each other.
Sonoda et al. (US 2019/0006618), hereafter “Sonoda,” discloses a display device including teaching a plurality of subpixels having an emission area and a non-emission area surrounding the emission area, and a trench C in Figures 11 and disposed in the non-emission area between the subpixels adjacent to each other, paragraph 78. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the substrate to further include a plurality of subpixels having an emission area and a non-emission area surrounding the emission area, and a trench disposed in the non-emission area between the subpixels adjacent to each other. One would have been motivated to do so in order to increase the flexibility of the display, paragraph 82.
In reference to claim 13, Sonoda discloses organic light emitting layers, 20 in Figure 4, corresponding to the adjacent subpixels are separated from each other on the trench, paragraph 78.




Allowable Subject Matter
Claims 3, 6, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the organic light emitting layer at a sidewall of the contact area of the first electrode and the organic light emitting layer on a bottom of the contact area are disconnected from each other; in combination with the other recited limitations in the respective claims and their base claims.
Claim 6 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein a thickness of the transparent electrode layer from an upper surface of the reflective electrode layer is thinner than a height of the protrusion from the upper surface of the reflective electrode layer; in combination with the other recited limitations in the respective claims and their base claims.
Claim 14 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein an organic block is disposed on a boundary surface with the contact hole on the insulating film, and the protrusion of the first electrode is disposed to correspond to a height of the organic block; in combination with the other recited limitations in the respective claims and their base claims.
Claim 15 depends on claim 14 and would be allowable in combination with the other recited limitations in the respective base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897